COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Richard A. Dunsmore v. The State of Texas

Appellate case numbers: 01-14-00251-CR; 01-14-00274-CR

Trial court case numbers: 56909; 56910

Trial court:              412th Judicial District Court of Brazoria County

       Appellant Richard A. Dunsmore has filed an appellant’s brief in the above-
captioned cases that this Court dismissed for lack of jurisdiction on September 9, 2014.
Treating the briefing as a request for rehearing of our opinion issued on September 9,
2014, it is ordered that the motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of Justices Higley, Bland, and Sharp


Date: September 23, 2014